The fifty-fourth session of
the General Assembly of the United Nations takes place
at a time marking humanity's crossing into the next
millennium. It emerges as a link in the long chain of
tumultuous events that have reshaped the map of the
family of nations.
12


The United Nations was born against the backdrop of
the destruction and desolation of the Second World War,
the most bitter, deadly and inhumane war known to
mankind. The descent of the Nazi regime to the depths of
evil was like an eclipse in the history of civilization and
will be recalled in history as a nightmare in which man
created the devil, who wreaked devastation, destruction,
terror and annihilation upon the world. The stand taken by
the Allied forces against the Nazi monster, and the creation
of the United Nations in April 1945, on the verge of the
defeat of the forces of destruction, was an act that marked
the return of humanity to its senses, to salvage the future of
mankind.
In this month when we mark 60 years since the
outbreak of the most horrible of wars, we are strengthened
more than ever in our sense of hope and confidence in the
necessity of the United Nations and of its activities
throughout the world. The various agencies of the United
Nations work to enhance world health and tend the sick; to
supply the needy with food and nourishment; to build
bridges between cultures; to promote education and
overcome ignorance; to instil hope into the lives of refugees
and displaced persons; and to assist the victims of disasters,
whether natural or man-made.
The soldiers of the United Nations forces are the true
peacekeepers of our age. In its corps are soldiers from all
the nations of the world. At times they risk their lives in
areas riddled with conflict and violence around the world,
whether their United Nations mandate is to make peace or
to be observers that safeguard the peace. These distinctions,
important as they may be to the policy makers and shapers
of international relations, have no meaning to the individual
United Nations soldier, posted far from his country, who
brings hope and tranquillity to places fraught with tragedy,
suffering and violence.
After many centuries of violence and war, of
enslavement and destructiveness in the name of murderous
ideologies, after decades of cold war and polarized world
alliances of the East and the West, the human race is now
making great strides down the paths of peace and
reconciliation. Before our very eyes, a process is
enveloping the world, signalling hope for the future.
Mankind is adopting a new path, the path of the prophet
Isaiah, who as far back as 2,600 years ago prophesied that
the day would come when
“they shall beat their swords into ploughshares, and
their spears into pruning-hooks: nation shall not lift up
sword against nation, neither shall they learn war
any more.” (The Holy Bible, Isaiah 2:4)
This prophecy — which has been adopted by the
United Nations as a source of hope, as the symbol of the
victory of the good in human beings over evil — should
serve today more than ever as a beacon and a path for all
who cherish peace around the world and for their
representatives gathered here today.
The world has become more open. Satellites, the
Internet and telecommunications networks shorten
geographical and cultural distances. The political and
ideological blocs of the past have disintegrated, and the
walls of animosity have fallen along with the tyrants and
dictators who built them. They are being replaced by new
blocs, some of which are in the process of being created
where development and prosperity reign. I hope and
believe that these beneficial transformations will also
occur in the Middle East.
In our region, too, the light of hope has been
rekindled. We are now in the midst of a political process,
the objective of which is to reach peace between States
and reconciliation between peoples. Israel aspires to reach
a comprehensive peace with its neighbours, a peace of
harmony. Israel will not be satisfied with a merely
political or strategic peace. In our eyes, the absence of
war is not the peace we aspire to achieve.
May I be allowed to emphasize once again that
peace means a culture of peace; peace means no more
threats of violence, whether implied or categorical; peace
entails the end of boycotts, the end of contempt and
defamation, the end of incitement and confrontation...
peace is also a language of peace: it is the way leaders
address their nations, teachers teach their students and
religious leaders inspire their followers.
At a time when various kinds of religious extremism
are rearing their heads and eroding human wisdom and
human freedom, it is essential that inter-faith dialogue be
strengthened and that the religions be manifested in their
enlightened forms, which sanctify tolerance and
coexistence.
On the way to achieving peace in our region, we
often find ourselves confronted with contradictory
realities. Parallel to the political process, our negotiating
partners are conducting a constant political war against
Israel in various international forums, including from the
podium of this Assembly. This dualism is inconsistent
13


with the peace process and is intolerable, as are the extreme
decisions taken by the Arab League against Israel. These
decisions are not in keeping with the spirit of peace, as
expressed in the Sharm el-Sheikh Memorandum.
We hoped for and expected a different atmosphere,
one that would complement the impetus initiated by the
new Government in Israel. We have been saddened to
witness events that undermine the essence of peace. These
events can be defined only as anti-peace resolutions.
Engaging in a peace process, on the one hand, and
maintaining anti-Israel declarations and resolutions, on the
other, raises some serious concerns about our negotiating
partners and their concept of peace. Is it a peace of
normalization with open borders, or is it only one of
temporary initial recognition? Will our relations with the
Gulf and Maghreb countries, such as Morocco, Tunisia,
Mauritania, Qatar and Oman, be allowed to expand and
develop? Or will these relations remain hostage to mood
swings after each and every difficulty in the negotiations or
whenever there is disagreement? Continued doubts about
these cardinal questions cannot be tolerated in the light of
the heavy price and grave risks that Israel is taking upon
itself in this process.
Three weeks ago, on 4 September, Israel and the
Palestinian Authority signed the Sharm el-Sheikh
Memorandum, which for the first time creates a direct,
chronological, political and conceptual link between the
Interim Agreements and the final status agreement. On 13
September, the final status talks were renewed between
Israelis and Palestinians.
We are determined to reach a framework agreement
that will form the basis of the final status agreement by
February 2000, as stated and agreed upon in the Sharm
el-Sheikh Memorandum. In this framework we will select
the issues and set an agenda for the final status agreement.
The topics at hand are known, as are the differing vantage
points and positions of each side. The differences can be
resolved only by direct negotiations.
Regarding the final status, I wish to affirm from this
podium that when we refer to political separation as one of
the prime concepts of the permanent settlement, we are also
saying that, for the benefit of both sides, we should not
necessarily sever ties that are vital to coexistence in the
various spheres of living.
From Israel’s perspective, there is no competition and
never has been any between the different negotiating tracks.
Israel also aspires to reach peace with Syria, our
neighbour to the north. This is, after all, in the higher
common interests of both Israel and Syria. H o w e v e r ,
along with these common interests, the following point
must be made clear: A democratic country like Israel
cannot accept a precondition to beginning the talks that
requires a prior acceptance of the final outcome as
dictated by the extreme and dogged formulas of the
opposing side.
We must maintain the momentum of good will so
that we can face our children, Syrian and Israeli alike,
with a clear conscience and say to them in all honesty:
We tried everything and did our utmost. I call upon the
leaders of Syria, in view of what we have gone through
together, to cease hesitating. It is time to talk. Meetings
and discussion are not political sacrifices — they are
basic necessities.
On the road to a comprehensive peace, we wish to
see Lebanon join the camp of peacemakers. The anomaly
which has developed in its territory must come to an end.
We have never had nor do we have now any territorial
claims or disputes with Lebanon. Our one and only
interest is to guarantee the safety and security of our
citizens. I must say that, regrettably, the Government of
Lebanon has for many years failed to enforce its
sovereignty in the southern part of Lebanon and to disarm
Hezbollah. I hope that this situation will improve and that
Israel, within the framework of an agreement, will be able
to leave the southern part of Lebanon.
Nevertheless, with that as our ambition, I wish to
emphasize that we will not be held hostage much longer
on this track to a stubborn and defiant attitude. We will
make our own independent decisions, as we see fit, in
order to ensure our protection and our vital interests,
taking all options under consideration.
A reconciliation between Israel and its neighbours
must extend the promise that all the peoples of the region
may reap the benefits of peace. Normalization must not
be viewed as a one-sided gesture. As a natural outcome
of peaceful coexistence, normalization is not in the
service of one particular party. It is in the interests of all
the nations of the region.
We hope to renew the multilateral tracks as early as
this year. There is a need for close cooperation in
regional multilateral projects. Our region has tremendous
potential. In order to fully realize this potential, we must
establish a mechanism of true cooperation among the
14


States of the region. This cooperation would clearly be to
the benefit of all of us in the region.
The scarcity of water in our region, which will only
get worse, may impose a new way of life on the inhabitants
of the Middle East in the coming years. Israel is
anticipating this problem and preparing for it, but in this
case, as in others, cooperation in the region is essential and
will benefit all sides.
The working groups of the multilateral tracks
undertook various assignments of primary importance.
Unfortunately, their activities have been frozen for
irrelevant reasons. This is the time to resurrect them. Any
delay or imposed condition is liable to undermine the peace
process and delay the aid packages so essential to the
peoples of the region. Throughout this important process,
on the bilateral and the multilateral tracks alike, we are
accompanied by the international community. First and
foremost was the United States of America, along with the
Russian Federation, the European Union, Canada, Norway,
Japan, China and other countries and organizations that
have assisted and continue to do so. Their key contributions
earn them special commendation from this rostrum.
Egypt and Jordan were our first partners in breaking
down the walls of enmity and in thawing relations in our
region. Improving our relations with Egypt, as well as
renewing the multilateral tracks, are essential to furthering
the common objectives of the nations in our region. T h e
relations between Israel and Jordan are an example of
appropriate and favourable relations between neighbouring
countries. We intend to strengthen and broaden the relations
between the two nations in the economic, social and
political realms.
As we march further along the difficult path of
making peace, we look back with sorrow and sadness as we
remember the pioneers who broke new ground and are no
longer with us today: the late Menachem Begin, Anwar
Saddat, Yitzhak Rabin, King Hussein and King Hassan II
of Morocco. Their vision and their work inspire us to
continue to work towards completing their enterprise of
peacemaking.
We cannot afford to be disillusioned. Our region is
neither North America nor Benelux. Even as we negotiate
the peace process, we remain aware of the threats and
dangers directed against us, threatening the stability of the
entire region. The mix of extreme fundamentalism, on the
one hand, and of the potential use of weapons of mass
destruction, on the other, threatens the peace, stability and
future of the entire region. This threat is not just an
element of academic debates in the study of international
relations, but a harsh reality which we must all face.
From this international platform, I call for a halt to
all technological, scientific and other kinds of assistance
to countries looking to obtain unconventional weapons,
while threatening the existence of the State of Israel and
the region as a whole.
The Persian Gulf War demonstrated that leadership
lacking reason and stability poses a threat to all the
countries in the region and to the world at large. The
monitoring groups and machinery in Iraq must be
immediately resumed. That is the obligation of the
international community so long as the Iraqi regime seeks
non-conventional weapons and threatens the region. The
United Nations is the largest, most authoritative and most
recognized international body. It should therefore be the
one to take the initiative and the responsibility in curbing
this danger.
Terrorism is an additional strategic enemy and we
cannot come to terms with its existence. It is a threat not
only to Israel, but to many other nations across the world
as well. Terror knows no borders or civilized rules. There
can be no coexistence with terror, either in the context of
the negotiations conducted by Israel with its neighbours,
or in the broader regional context. Anyone who believes
that terror is a nuisance which can be tolerated is
mistaken. Terror is in essence a strategic threat. A
synthesized, coordinated and unrelenting approach must
be adopted against it.
Here, in this building of stone and glass, reflecting
the current image of our world today with its points of
light and shadows of darkness, counterparts and enemies
meet as friends and allies in the creation of a forum for
discussion and coexistence. Discussion is the way to
resolve conflict. It is also the way of tomorrow. Dialogue
and common language are the tools of diplomacy, the raw
material for the creation of a new reality and the
foundation for a stable and safer society.
It was here in the General Assembly, at the
beginning of the decade, that I first met with my Chinese
counterpart. After 40 years of total dissociation between
our two countries, we endeavoured to re-establish
diplomatic relations between Israel and China. It was also
here that we laid the groundwork for establishing ties
with the former Soviet Union, as well as with India,
Nigeria and other States. These are only a few examples
15


demonstrating the possibility in this arena for building a
bridge between nations and States.
As a nation that experienced great difficulties,
overcome only by accelerated development efforts, the State
of Israel takes part in the international effort to aid others
and share knowledge, experience and technology,
experience which it has accumulated in various fields. The
nation of Israel is proud of its ancient tradition of sharing
and identifying with the world at large.
Through the Division for International Cooperation
within the Israeli Foreign Ministry, Israel maintains ongoing
projects and a broad range of training courses in Israel. We
have demonstration units and we are conducting research.
For example, a special medical centre was recently
established in Mauritania and serves the many citizens of
that State who suffer from chronic eye problems. Similarly,
Israel invests great efforts and resources in training
professionals to acquire the skills and abilities necessary for
meeting the various challenges that engage many parts of
the world.
In the more than 40 years since its inception, the
Division for International Cooperation has trained more
than 70,000 trainees from more than 120 countries, who
have come to Israel and attended its training courses in the
areas of agriculture, water resources, health and medicine,
science, education and others.
In 1998 alone, some 155 courses were held in Israel
on a variety of topics, with the participation of more than
4,000 trainees. Gladly, I can report that many of the
trainees were from Middle Eastern countries. Fully 820
Palestinians participated in these courses over the past year,
thereby helping to strengthen the bridges of peace which
have been built between Israelis and Palestinians. In the
same year, Israel ran more than 150 courses in over 60
different countries, with the participation of over 7,000
trainees. I am proud to point out that in many of the
countries to which we sent Israeli experts, the local
personnel managed to translate our goodwill into positive
results on the ground, to the benefit of their people and
their land.
Because of the reputation it has acquired, the Division
for International Cooperation is also one of the central
addresses in Israel to which people can turn in times of
disaster around the world. We have recently witnessed just
how essential such assistance can be in times of natural
disasters. Israel has always responded favourably to
requests for aid and relief, regardless of the political
context or the state of diplomatic relations.
We wish to support and commend the United States
of America, our friend and ally, an inspiration to us all in
its efforts to promote the values of cooperation among
nations. This is also the time to express our appreciation
to the United States for its intensive efforts to bring true
peace to the Middle East.
Even today in the United States we have witnessed
again a new resort to the threat of boycott. The case at
hand is the threat to declare a boycott against the
American company Disney, because the company dared
to allow Jerusalem to be portrayed in an exhibition
celebrating the millennium. We condemn these threats and
the use by certain Arab States of this anachronistic
device. It has no place here or anywhere else in the
world.
Over thousands of years, since the time of biblical
King David, the builder of Jerusalem, until the present
day, Jerusalem has not served as the capital of any other
nation in the world besides the nation of Israel, the
Jewish people. Even after our forced exile from the land
of Israel, we continued, generation after generation, to
stay faithful to Jerusalem. The flame of Jerusalem was
carried in our hearts as a hidden source of faith and hope.
In our wanderings, in the East and in the West, in
the African deserts and on the outskirts of Siberia, from
the golden age of Spain through the dark Inquisition,
during the prosperous Europe of the romantic era to the
charred ashes of the Holocaust, throughout all the above
the eyes of the Jews and their prayers have been directed
toward Jerusalem. Year after year, from father to son, the
anthem of the Jewish nation has constantly been “Next
Year in Jerusalem”.
With the passing of those previous generations and
exiles, we have had the privilege of being deemed worthy
to return to Jerusalem, to rebuild the ruins, to rededicate
the city as a centre radiating with beauty, open to all
followers of all religions, as the poet has said, where
freedom of all religions is a fact of life.
It is so upsetting then that even today, 51 years since
the independence of the State of Israel, there are still
those who would deny our natural right to decide the
location of our capital, a natural right given to every
nation in the world. From Jerusalem, the city of David, I
will quote from the original song of David on Jerusalem,
16


in words which transcends the limits of time and retains
their meaning in every generation:
“Our feet shall stand within thy gates, oh Jerusalem.
Jerusalem is built as a city that is bound firmly
together.” (The Holy Bible, Psalm 122:2-3)
Today, as before, from this podium we declare to the
entire world, to our friends and people and those who are
distant from us: Jerusalem, unified under Israeli
sovereignty, is and will remain forever the capital of Israel.


